The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 September 2022 has been entered.
 Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on p. 9 that the claims are “no different in kind than the determination of the cure time in Diehr and the application of that cure time in Diehr to a rubber curing process.” This argument is not persuasive. In Diehr, the result of the abstract calculations was used to perform a specific operation on a specific machine, namely the opening of a mold and ejection of an injection-molded part from an injection molding machine. In contrast, the claimed invention generically recites providing a signal representing a determined mechanical property to a substrate processing tool for use by the tool in controlling or configuring a physical materials processing. This generic recitation fails to recite a specific machine, as well as a specific operation of a machine that uses the results of the abstract calculations to improve either the machine or the substrate.
Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 112 have been fully considered but they are not persuasive.
Regarding the rejection of the claims under 35 U.S.C. § 112(a), Applicant argues on pp. 7-8 that the specification describes “the basics of physical materials processing,” and the specification also describes “how the determined mechanical property can be, in an embodiment, used to arrive at a correction.” The examiner does not disagree. However, what the specification lacks is a disclosure of the specifics of physical materials processing, including how the correction based on the determined mechanical property of the substrate is applied in the physical materials processing to make or cause a substrate position change or overlay correction.
Regarding the rejection of the claims under 35 U.S.C. § 112(b), Applicant argues that the scope of the claims is clear, because the specification “describes throughout physical materials processing involving substrates.” While this may be true, what the specification fails to disclose is how the determined mechanical property makes or causes a substrate position change or overlay correction implemented in a physical materials processing, thereby leading one to wonder what the metes and bounds of the scope of the claims are.
Applicant also argues that software can cause a substrate position change, because the highly sophisticated manufacturing tools are computer controlled. This argument is not persuasive. At best, the basic, generic computer of claim 18 could send a signal to an actuator of a highly sophisticated manufacturing tool that itself is capable of interacting with and manipulating the claimed substrate to cause a substrate position change or overlay correction in a physical materials processing. However, the only structure positively recited in claim 18 is the computer-readable medium, and claim 18 fails to recite any highly sophisticated computer-controlled manufacturing tools capable of performing actions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 14, and 18, the specification fails to describe “making/cause a substrate position change or overlay correction implemented in a physical materials processing with respect to the substrate based on the determined mechanical property.” The specification merely discloses that “these feed-forward corrections can be used to correct substrate positioning during patterning of subsequent layers on the substrate,” (¶ 00062) without any disclose of particular steps or algorithms or machines involved in the alleged use of the feed-forward corrections. The lack of specific disclosure of Applicant’s claimed invention leads one to conclude that Applicant was not in possession of the claimed invention at the time of filing.
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 18, it is not clear how one would “making/cause a substrate position change or overlay correction implemented in a physical materials processing with respect to the substrate based on the determined mechanical property,” thereby rendering the scope of the claim indefinite. While one would surely know how the processes shown in Figs. 1-3 operate, it is not clear how the newly determined mechanical property is intended to be incorporated into the prior art processes.
Further regarding claim 1, it is not clear how the signal is provided, or what apparatus is providing the signal.
Further regarding claim 18, it is not clear how a computer-readable medium or a computer system can cause a substrate position change or overlay correction implemented in a physical materials processing. A physical materials processing implies a physical process equipment, and manipulation of a physical substrate throughout the manufacturing process. A computer-readable medium or a computer is simply not capable of performing any manipulation of any process equipment or substrate. At best, a computer-readable medium can contain instructions that instruct a computer to send a signal to another computer or component of a physical manufacturing process.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-13 are directed to a method.
Claims 14-20 are directed to an apparatus.
Each of claims 1-20 are directed to one of the four statutory categories of subject matter.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
obtaining a measured out-of-plane deformation of a substrate, the out-of-plane deformation comprising deformation normal to a substrate plane defined by, or parallel to, a substrate surface;
fitting the measured out-of-plane deformation to a second order polynomial in two coordinates associated with the substrate plane; and
determining a mechanical property of a layer applied to the substrate based on characteristics of the fitted second order polynomial.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 2 recites:
wherein determining the mechanical property of the layer comprises determining the magnitude of the mechanical property in a first direction relative to the magnitude of the mechanical property in a second direction, the second direction comprising at least a component which is perpendicular to the first direction.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 2 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 3 recites:
wherein the second direction is perpendicular to the first direction.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 3 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 4 recites:
wherein determining the magnitude of the mechanical property in a first direction relative to the magnitude of the mechanical property in a second direction comprises minimizing a difference between the fitted second order polynomial and a modelled substrate shape corresponding to application of a constant strain to the layer, for different ratios of the magnitude of the mechanical property in a first direction to the magnitude of the mechanical property in a second direction.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 4 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 5 recites:
determining an orientation of the first direction and/or the second direction; and using the determined orientation in the determining the mechanical property of the layer.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 5 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 6 recites:
wherein determining the orientation of the first direction and/or the second direction comprises determining the directions of the axes characterizing the out-of-plane deformation.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 6 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 7 recites:
wherein the out-of-plane deformation substantially defines an elliptical shape in the substrate plane and the first direction and the second direction are defined by the directions of the major and minor axes of the elliptical shape.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 7 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 8 recites:
wherein the mechanical property of the layer comprises the Young's modulus of the layer.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 8 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 9 recites:
wherein the layer is an applied stressor layer which stresses and deforms the substrate.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 9 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 10 recites:
wherein the second order polynomial comprises the form S(x,y)=c.sub.00+c.sub.10x+c.sub.01y+c.sub.20x.sup.2+c.sub.11xy+c.sub.02y.sup.2, where x and y are the two coordinates associated with the substrate plane.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 10 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 11 recites:
using the determined mechanical property of the layer to calibrate an in-plane distortion model configured to predict in-plane distortion based on a measured out-of-plane deformation of the substrate.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 11 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 12 recites:
wherein the method is performed and used to calibrate the in-plane distortion model only once based on measurement of out-of-plane deformation from only a single representative substrate, the calibrated in- plane distortion model being used to predict in-plane distortion for subsequent substrates on which the same product structure is to be applied as that applied to the single representative substrate.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 12 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 13 recites:
using the in-plane distortion model to predict in-plane distortion based on measured out-of-plane deformation of the substrate; and using the predicted in-plane distortion to determine corrections for one or more subsequent production steps on the substrate.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 13 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 14 recites:
receive out-of-plane deformation data describing out-of- plane deformation of the substrate, the out-of-plane deformation comprising deformation normal to a substrate plane defined by, or parallel to, the substrate surface;
fit the measured out-of-plane deformation to a second order polynomial in two coordinates associated with the substrate plane;
determine a mechanical property of a layer applied to the substrate based on characteristics of the fitted second order polynomial; and
use the determined mechanical property of the layer to calibrate an in- plane distortion model configured to predict in-plane distortion based on measured out-of-plane deformation of the substrate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 14 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 15 recites:
determine the mechanical property of the layer by determining the magnitude of the mechanical property in a first direction relative to the magnitude of the mechanical property in a second direction, the second direction being perpendicular to the first direction.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 15 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 16 recites:
determine the magnitude of the mechanical property in a first direction relative to the magnitude of the mechanical property in a second direction by minimizing a difference between the fitted second order polynomial and a modelled substrate shape corresponding to application of a constant strain to the layer, for different ratios of the magnitude of the mechanical property in a first direction to the magnitude of the mechanical property in a second direction.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 16 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 18 recites:
obtain out-of-plane deformation data of a substrate describing out-of-plane deformation of the substrate, the out-of-plane deformation comprising deformation normal to a substrate plane defined by, or parallel to, a substrate surface;
fit the measured out-of-plane deformation to a second order polynomial in two coordinates associated with the substrate plane; and
determine a mechanical property of a layer applied to the substrate based on characteristics of the fitted second order polynomial.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 18 recites limitations that fall into the mathematical concept and mental process group of abstract ideas.
Claim 19 recites:
use the determined mechanical property of the layer to calibrate an in-plane distortion model configured to predict in- plane distortion based on measured out-of-plane deformation of the substrate.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 19 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 20 recites:
use the in-plane distortion model to produce one or more corrections for use by a patterning system configured to form device features on the substrate in a patterning process based on the one or more corrections.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 20 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Step 2A Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claims 1-13 recite the additional elements of:
providing a signal representing, or based on, the determined mechanical property to a substrate processing system that is used by the system in controlling or configuring a physical materials processing with respect to the substrate.
The signal is recited at a high level of generality, i.e., as a computer performing generic functions of sending a signal. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The substrate processing system and controlling or configuring a physical materials processing with respect to the substrate is generically claimed, and is merely an attempt to generally link the abstract ideas to the technological environment of a semiconductor processing system. Whether considered individually or in combination, they do not integrate the abstract ideas into a practical application under any of the indicia set forth in MPEP § 2106.04(d).
Whether viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology or technical field recited in the claim. Therefore, the claims as a whole do not integrate the recited judicial exceptions into a practical application, and claims 1-13 are directed to the judicial exception of abstract ideas.
Claims 14-16 recite the additional elements of:
storage, and a processor configured to do computer functions; and
provide a signal representing, or based on, the determined mechanical property to a substrate processing system that is used by the system in controlling or configuring a physical materials processing with respect to the substrate.
The processor, storage, and signal are recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data and sending a signal. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The substrate processing system and controlling or configuring a physical materials processing with respect to the substrate is generically claimed, and is merely an attempt to generally link the abstract ideas to the technological environment of a semiconductor processing system. Whether considered individually or in combination, they do not integrate the abstract ideas into a practical application under any of the indicia set forth in MPEP § 2106.04(d).
Whether viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology or technical field recited in the claim. Therefore, the claims as a whole do not integrate the recited judicial exceptions into a practical application, and claims 14-16 are directed to the judicial exception of abstract ideas.
Claim 17 recites the additional element of: 
a patterning system configured to form device features on the substrate in a patterning process based an output from in-plane distortion model.
The additional element of a patterning system is merely an attempt to generally link the abstract ideas to the technological environment of patterning systems. Whether considered individually or in combination, they do not integrate the abstract ideas into a practical application under any of the indicia set forth in MPEP § 2106.04(d).
Whether viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology or technical field recited in the claim. Therefore, the claim as a whole does not integrate the recited judicial exceptions into a practical application, and claim 17 is directed to the judicial exception of abstract ideas.
Claims 18-20 recite the additional elements of:
a computer program product, and a computer configured to do computer functions based on the instructions of the computer program; and
provide a signal representing, or based on, the determined mechanical property to a substrate processing system that is used by the system in controlling or configuring a physical materials processing with respect to the substrate.
The computer and computer program product are recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The substrate processing system and controlling or configuring a physical materials processing with respect to the substrate is generically claimed, and is merely an attempt to generally link the abstract ideas to the technological environment of a semiconductor processing system. Whether considered individually or in combination, they do not integrate the abstract ideas into a practical application under any of the indicia set forth in MPEP § 2106.04(d).
Whether viewed individually or as an ordered combination with other claim elements, the additional elements fail to improve a computer or other technology or technical field recited in the claim. Therefore, the claims as a whole do not integrate the recited judicial exceptions into a practical application, and claims 18-20 are directed to the judicial exception of abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claims 1-13, as discussed with respect to Step 2A Prong Two, the additional element of the computer claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The additional element of the substrate processing system is merely an attempt to link the abstract ideas to a particular technological environment, and fails to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, as set forth in MPEP § 2016.05(h).
Whether considered individually or in combination, the additional elements fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas. Claims 1-13 are therefore ineligible.
Regarding claims 14-16, as discussed with respect to Step 2A Prong Two, the additional element of the computer claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The additional element of the substrate processing system is merely an attempt to link the abstract ideas to a particular technological environment, and fails to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, as set forth in MPEP § 2016.05(h).
Whether considered individually or in combination, the additional elements fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas. Claims 14-16 are therefore ineligible.
Regarding claim 17, as discussed with respect to Step 2A Prong Two, the additional elements are merely an attempt to link the abstract ideas to a particular technological environment. Whether considered individually or in combination, the additional elements fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, as set forth in MPEP § 2016.05(h).
For this reason, there is no inventive concept in claim 17, and claim 17 is therefore ineligible.
Regarding claims 18-20, as discussed with respect to Step 2A Prong Two, the additional element of the computer claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The additional element of the substrate processing system is merely an attempt to link the abstract ideas to a particular technological environment, and fails to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, as set forth in MPEP § 2016.05(h).
Whether considered individually or in combination, the additional elements fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas. Claims 18-20 are therefore ineligible.

Applicant should note that while claims 1-20 are not rejected under 35 U.S.C. §§ 102 or 103, claims 1-20 are rejected under 35 U.S.C. §§ 101 and 112, and are not otherwise allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
07 October 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853